Citation Nr: 1815075	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.

(The issues of entitlement to service connection for avascular necrosis with degenerative joint disease of the left hip and avascular necrosis of the right hip are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, denied entitlement to a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.

In May 2015 and July 2016 the Board remanded the issue to the RO (via the Appeals Management Center) for further development.  


FINDING OF FACT

The Veteran does not have loss or permanent loss of use of one or both feet or hands or permanent impairment of vision of both eyes, and there is also no evidence of ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance for the purchase of an automobile or other conveyance and adaptive equipment have not met.  38 U.S.C.A. 
§ 3901, 3902, 5107 (2012); 38 C.F.R. § 3.350, 3.808, 4.63 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA and private treatment records, and VA medical opinion and examination reports.  The record also contains various statements submitted by the Veteran and his representative in support of his claims. 

The Board finds that there has been compliance with the prior 2015 and 2016 remand instructions, and no additional actions are needed at this time.  See Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

2.  Automobile and Adaptive Equipment

The Veteran seeks entitlement to certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment.  The Veteran asserts that due to his service-connected disabilities, he needs an automobile to assist him in getting around.  He alleges that his service-connected disabilities results in the loss of use of his legs and necessitates the use of a cane, walker and/or motorized wheelchair, and thereby entitles him to a certificate of eligibility in the purchase of such automobile and/or adaptive equipment.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902 (a), (b) (2012).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1)-(3) (2017).  A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(6).

At present, the Veteran is entitled to receive VA compensation for bilateral knee, right ankle, lumbar spine, radicular in right lower extremity, migraine headaches, and depression disabilities.  Although the medical evidence of record demonstrates that the Veteran uses a walker and a motorized wheelchair to ambulate, there is no evidence that the Veteran has any loss of use of his feet or hands or permanent impairment of eyes.  See private and VA medical records.  

An October 2016 VA eye examination report shows that the Veteran has 20/40 or better visual acuity in each eye, and there was no clinical evidence of visual impairment. 

In an October 2016 VA medical opinion report, the VA examiner noted that the Veteran had presented for clinical evaluation.  Based on the findings from the physical examination, the VA examiner concluded that the Veteran does not have permanent loss of use of either foot.  The VA examiner noted that the Veteran was able to walk slowly with the assistance of a walker into the examination and there was evidence of flexion and extension in the feet and toes and adequate strength in both feet on clinical evaluation.  The VA examiner also concluded that the Veteran does not have permanent loss of use of either hand.  The VA examiner noted that the Veteran  was able to take off his shoes and his right wrist brace with his the opposite hand.  The Veteran was also able to grab and push his walker and he had movement in his hands, wrists, and fingers on range of motion testing.  There was also evidence of adequate grip strength in both hands.  The VA examiner further concluded that there was no evidence of ankylosis in the either knee or hip based on the findings from the October 2016 x-ray knee report and the January 2015 x-ray hip report that confirmed that the Veteran had undergone total hip arthroplasty, bilaterally.  There is no medical opinion to the contrary. 

Inasmuch as the Veteran is not entitled to receive VA compensation for loss, or permanent loss of use, of a hand or foot, permanent impairment of vision of both eyes, or ankylosis of a knee or a hip, he is not an "eligible person" with regard to the financial assistance he is seeking.  Based on this finding, the Board concludes that the criteria for entitlement to a certificate of eligibility for financial assistance in purchasing an automobile and/or adaptive equipment have not been met. 

The evidence is not in equipoise to warrant a finding that the Veteran meets any of the criteria for eligibility for assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.  The claim must be denied.


ORDER

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


